Case 1:17-cv-20003-EGT Document 118 Entered on FLSD Docket 10/08/2018 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 17-20003-CIV-TORRES

                                          [CONSENT CASE]

  NARCISA PEREZ CHAVEZ,                 )
                                        )
                Plaintiff,              )
                                        )
        vs.                             )
                                        )
  BERNARDA M ARANCEDO,                  )
                                        )
                Defendant.              )
  _____________________________________ )

    JOINT MOTION FOR APPROVAL OF PARTIES’ SETTLEMENT AGREEMENT,
   STIPULATED DISMISSAL WITH PREJUDICE, AND FOR THE COURT TO RETAIN
                             JURISDICTION

         The Parties, Plaintiff, NARCISA PEREZ CHAVEZ (“Plaintiff”), and Defendant,

  BERNARDA M ARANCEDO (“Defendant”), (collectively, the “Plaintiff” and “Defendant”

  referred to as the “Parties”), by and through their respective undersigned counsel, and file this

  Joint Motion for Approval of the Parties’ Settlement Agreement, Stipulated Dismissal with

  Prejudice, and for the Court to Retain Jurisdiction, and respectfully state as follows:

         In the Eleventh Circuit, in order to ensure that the employer is relieved of liability, a

  compromise of an FLSA claim must either be supervised by the Secretary of Labor or must be

  approved by the District Court. Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350 (11th

  Cir. 1982). To approve the settlement, the Court should determine that the compromise is a fair

  and reasonable resolution of a bona fide dispute over FLSA provisions. Id. at 1354. If the

  settlement terms meet the aforementioned criteria, the Court should approve the settlement in




                                              Page 1 of 6
Case 1:17-cv-20003-EGT Document 118 Entered on FLSD Docket 10/08/2018 Page 2 of 6



  order to promote the policy of encouraging settlement of litigation. Id.; see also Sneed v.

  Sneed’s Shipbuilding, Inc., 545 F.2d 537, 539 (5th Cir. 1977).

          A bona fide dispute exists between Plaintiff and Defendant in this case regarding

  Plaintiff’s claim for unpaid minimum wages under the Fair Labor Standards Act (“FLSA”) 29

  U.S.C. 201-216 and the Florida laws - the Florida Constitution and Florida Minimum Wage Act

  (“FMWA”) and the alleged damages associated with same. On January 2, 2017, Plaintiff filed

  Plaintiff’s initial Complaint against Defendant for alleged minimum wage violations pursuant to

  the FLSA. Plaintiff alleges that she worked an average of seventy-five (75) hours per work week

  for Defendant as a domestic live-in housekeeper at Defendant’s house from on or about January

  23, 2012, through on or about December 30, 2016. On January 23, 2017, an Amended Complaint

  was filed adding Plaintiff’s claims for minimum wages allegedly owed to her by Defendants

  pursuant to the Florida laws - the Florida Constitution and Florida Minimum Wage Act

  (“FMWA”). Plaintiff sought to recover her alleged minimum wages allegedly owed to her by

  Defendant which Defendant,allegedly willfully and recklessly did not pay Plaintiff in violation

  of the FLSA/FMWA. Plaintiff claims the difference between her alleged average hourly rate and

  theapplicable minimum wage rate for all hours allegedly worked. Between the Federal minimum

  wage and the Florida state minimum wage, Plaintiff claimed the higher of the two rates. Plaintiff

  sought a jury trial.

          Defendant asserted various defenses including: (1) denying that Plaintiff was an

  employee of Defendant; (2) denying that Defendant is an employer of Plaintiff; (3) denying

  thatPlaintiff performed independent contractor services for Defendant for more than 40 hours per

  week; (4) asserting that assuming arguendo Plaintiff received pay below the requirements under

  the FLSA or the FMWA , Defendant did act in good faith and did not willfully violate the FLSA



                                             Page 2 of 6
Case 1:17-cv-20003-EGT Document 118 Entered on FLSD Docket 10/08/2018 Page 3 of 6



  and FMWA; (5) denying that Plaintiff has standing to sue under the FLSA and FMWA ; (6)

  denying that Plaintiff was a live-in domestic housekeeper at Defendant’s House and that

  Plaintiffresided at Defendant’s House; and (7) Defendant asserted the Statute of Limitations

  limits Plaintiff’s claim time period under the FLSA and FMWA.

         On the eve of the Jury Trial, set to commence before the Honorable Magistrate Judge

  Edwin G. Torres, on October 9, 2018, the Parties settled this case, despite their factual disputes,

  believing that settlement promotes efficiency and brings a reasonable and fair result to this

  litigation. The settlement reached by the Parties avoids the risks and additional expenses

  associated with continued litigation of this matter, including jury trial and any and all post trial

  matters (i.e. appeal, etc.).A mutual general release of all claims was specifically bargained for

  during the settlement process.

         Counsel have zealously represented their clients’ respective interests and have negotiated

  a settlement that is acceptable to Plaintiff and Defendant. All parties are represented by

  experienced counsel in this action, and the parties and their respective counsel agree and

  stipulate that the settlement represents a fair, reasonable, good faith and arms-length compromise

  of Plaintiff’s claims. There was no undue influence, overreaching, collusion or intimidation in

  reaching the parties’ settlement. As per the Settlement Agreement, the Parties agree that each

  party shall bear its own attorneys’ fees and costs except as otherwise stated in the Settlement

  Agreement. As a condition for dismissal, the parties agree to dismissal of this action on the

  condition that the Court retains jurisdiction to enforce the terms of the Settlement Agreement.

  See, Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1280 (11th Cir. 2012). The parties

  respectfully represent that the Settlement Agreement be submitted to the Court for in camera

  inspection as the parties negotiated and agreed in said agreement.



                                               Page 3 of 6
Case 1:17-cv-20003-EGT Document 118 Entered on FLSD Docket 10/08/2018 Page 4 of 6




         WHEREFORE, the said Parties respectfully request that the Court enter an Order: (1)

  approving the terms of the Settlement Agreement; (2) dismissing this action with prejudice

  pursuant to the Parties’ stipulated settlement and dismissal; (3) retaining jurisdiction over

  enforcement of the settlement; and (4) denying as moot all pending motions including, without

  limitations, Defendant’s Motion for Sanctions and all related filings.

  Respectfully Submitted,

         Respectfully submitted this 8th day of October, 2018.

   J.H. ZIDELL, P.A.                                WHISENAND & TURNER, P.A.
   Counsel for Plaintiff                            Attorneys for Defendant
   300 71st Street, Suite 605                       501 Brickell Key Drive, Suite 602
   Miami Beach, Florida 33141                       Miami, Florida 33131
   Telephone:      (305) 865-6766                   Telephone: (305) 375-8484
   Facsimile:      (305) 865-7167                   Facsimile: (305) 374-2919

   By:/s/ Rivkah F. Jaff                            BY: _/s/ Alan Lemura
   RIVKAH F. JAFF, ESQ.                             ALAN LEMURA, ESQ.
   Fla. Bar No. 107511                              Florida Bar No. 122409
   Rivkah.Jaff@gmail.com                            al@W-TGroup.com




                                              Page 4 of 6
Case 1:17-cv-20003-EGT Document 118 Entered on FLSD Docket 10/08/2018 Page 5 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 17-20003-CIV-TORRES

                                          [CONSENT CASE]

  NARCISA PEREZ CHAVEZ,                 )
                                        )
                Plaintiff,              )
                                        )
        vs.                             )
                                        )
  BERNARDA M ARANCEDO,                  )
                                        )
                Defendant.              )
  _____________________________________ )

       ORDER APPROVINGJOINT MOTION FOR APPROVAL OF PARTIES’
   SETTLEMENTAGREEMENT, STIPULATED DISMISSAL WITH PREJUDICE, AND
               FOR THE COURT TO RETAIN JURISDICTION

         Having reviewed the Settlement Agreement between the Parties, Plaintiff, NARCISA

  PEREZ CHAVEZ (“Plaintiff”), and Defendant, BERNARDA M ARANCEDO (“Defendant”),

  (collectively, the “Plaintiff” and “Defendant” referred to as the “Parties”), it appears to the Court

  that due cause exists to approve settlement and dismiss the case with prejudice regarding

  Plaintiff’s claims against Defendant with the Court to retain jurisdiction to enforce the terms of

  the Settlement Agreement. And therefore, it is:

         ORDERED, and ADJUDGED that the Settlement Agreement is hereby APPROVED in

  its entirety by the Court under Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir.

  1982), and this case is DISMISSED WITH PREJUDICE with the Court to retain jurisdiction

  to enforce the terms of the Settlement Agreement. All pending motions including, without

  limitations, Defendant’s Motion for Sanctions and all related filings, in this case are DENIED as

  moot, and this case is CLOSED.



                                              Page 5 of 6
Case 1:17-cv-20003-EGT Document 118 Entered on FLSD Docket 10/08/2018 Page 6 of 6



         DONE AND ORDERED in chambers, at Miami, Florida, this ______ day of

  ________________ 2018.

                                     ____________________________________
                                     EDWIN G. TORRES
                                     UNITED STATES MAGISTRATEJUDGE
  cc: All Counsel of Record




                                    Page 6 of 6
